DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the claims and applicant arguments/remarks, filed 12/21/2020, is acknowledged. 
Applicant has previously elected without traverse the invention of Group I, Claims 1-20, drawn to a dry composition comprising a bulking agent, cannabinoid(s) and an effervescent agent.  
Claims 1, 3-13 and 21 are pending in this action.  Claims 2 and 14-20 have been cancelled.  Claim 21 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1 and 3-13 have been amended.  Claims 1 and 3-13 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of objection and/or rejection presented in this office action.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a continuation of U.S. Application 15/462,495, filed March 17, 2017 and now issued as U.S. Patent No. 10,542,770, which claims benefit of provisional U.S. Application No. 62/310,079, filed March 18, 2016.  

Specification
The lengthy specification (28 pages, exclusive of claims) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  MPEP 608.01.  The specification is objected to because of the following informalities:  
As stated previously, the specification comprises acronyms without proper definition, e.g., MET5207, MET0839 (Para 0046-0052 and 0084).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed.  Appropriate correction is required.  
In response to applicant’s argument that said terms are well recognized in the art, it is noted that there is no a clear definition for said terms and it is unclear if this is a register number/symbol OR a product name.  Therefore, a clarification is required. 
Further, the specification comprises the typographic errors (e.g., “.001%”, etc. as in Para. 0046) that need to be corrected through the entire specification.  Appropriate correction is required.  

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Objections
Claims 4, 7-10, 13 are objected to because of the following informalities:  
Claim 4 comprises the typographic error “30% by weight fructose” that needs to be corrected to “30% by weight of fructose”.  
Claims 7-9 comprise acronyms “CBD” without definition.  The acronym should be given once in parenthesis after the first use of the full term (e.g., in claim 1), and then the acronym is used alone thereafter if needed.  
Claim 10 comprises the typographic error “comprising:” that needs to be corrected to “comprising”.  
Claim 13 comprises the typographic error “Biotin” that need to be corrected as “biotin”.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Newly amended claim 1 recites the limitation "the powdered preparation provides ..." that is unclear, because the instant claim discloses “a dry consumable preparation”.  Thus, there is insufficient antecedent basis for said limitation in the claim.  Therefore, the metes and bounds of the claim cannot be determined.  Clarification is required.  
Claim 3 is unclear, because the claim recites the "ratio of ..." without clarification of what type of ratio should be used, e.g., weight ratio; volume ratio; concertation ratio, etc.  Clarification is required.
Claims 3 and 7-9 recite the term “about” that is a relative term, which renders the claims indefinite.  This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For instance, claim 8 discloses “about 0.155% by weight of CBD oil”, and claim 9 discloses “about 0.15% by weight of CBD oil”.  Given that there is no clear definition for the term “about”, the difference in scopes of claims 8 and 9 is unclear.  Clarification is required.  
Claim 7 recites the limitation “preparation comprises between about 0.05% and about 0.3%” that is not reasonably clear, because the boundary values are not clearly delineated.  Clarification is required.   
Claims 4-6 and 10-13 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 3-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,542,770. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patent also claims:  A dry/powdered preparation comprising (1) bulking agent comprising sucrose, or fructose or combination thereof; (2) a cannabinoid plated onto the bulking agent; and (3) an effervescence agent comprising sodium bicarbonate and potassium bicarbonate. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not teaches the dry consumable preparations comprising a cannabinoid(s) or a cannabinoid extract that is plated on a bulking agent (e.g., sucrose and/or fructose), in combination with effervescence agents, nutrients and other additives as instantly claimed, wherein said dry consumable preparations provide an emulsion in water that resists changes in chemical characteristics of the emulsion that occur during effervescence and changes of pH after effervescence, and remain stable for several hours before degrading.

Response to Arguments
Applicant's arguments, filed 12/21/2020, have been fully considered, and were found to be partially persuasive.  The 103-rejection of record has been withdrawn.  New arguments have been added to the 112-rejection to clarify the position of the examiner and/or to address newly introduced amendments.  

Conclusion
No claim is allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615


/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615